Citation Nr: 0513999	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-32 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fargo, North Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from June 1974 to October 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Fargo, North Dakota (RO).


FINDING OF FACT

A valid diagnosis of post-traumatic stress disorder (PTSD) 
based upon verified stressors is not of record.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in February 2002 and June 2003 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  The veteran was asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the statement of the case and supplemental 
statements of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

The veteran's service personnel records show that the veteran 
served from June 1974 to November 1974 in Fort Ord, 
California, and Fort Lee, Virginia, and had overseas service 
with the HHC 1st Battalion, 3rd Armored Division, in Germany 
from December 1974 to October 1975.  They also show that the 
veteran was away without leave (AWOL) on four occasions, 
three while stationed in Virginia, and once, for 17 days, 
while stationed in Germany.  It is also noted that the 
veteran was promoted in October 1974 and again in November 
1974, and then reduced in rank in September 1975, one month 
before discharge.

A service entrance examination of the veteran was conducted 
in June 1974.  The veteran reported no history of depression, 
excessive worry, or nervous trouble.  The clinical evaluation 
revealed all normal findings.  The examiner noted the veteran 
had deficiencies in vision, but it did not disqualify him for 
induction.

An examination upon discharge from active duty service was 
conducted in October 1975.  The veteran reported his health 
as good, and indicated that he did not have, then or in the 
past, depression, excessive worry, or nervous trouble.  He 
reported that he was being discharged from military service 
because he could not adjust to the Army.  He noted that he 
would receive a Chapter 4 honorable discharge.  

The veteran's stressor statement referenced several incidents 
in service.  He stated he was constantly verbally harassed, 
and, on several occasions, physically threatened and attacked 
by other soldiers.  These attacks included being threatened 
at knifepoint and gunpoint, being hung out a window by his 
ankles, and being thrown into walls, cabinets, and lockers in 
the barracks.  His living and working environment was 
racially charged.  He frequently witnessed drug use and was 
threatened by other soldiers that they would kill him if he 
reported it.  Eventually, the veteran decided he needed to 
report the drug use, and told a senior enlisted soldier in 
his unit.  The veteran stated that at that time, it became 
known within the unit that someone had reported the drug use.  
The veteran then feared he would be killed if he were found 
out.  Due to this fear, he went to see the unit psychiatrist 
and told the psychiatrist whatever the veteran thought was 
necessary for him to get reassigned or discharged from 
service.

Subsequent to service, during an August 2000 VA social work 
assessment, the veteran reported being abused by other 
soldiers in his unit, which escalated to the point the 
veteran asked to be released from the military.  At that 
time, the veteran also reported being depressed.  

A VA general medical note dated later in August 2000 revealed 
the veteran felt the abuse he experienced in service caused 
of his inability to maintain employment.  He reported a 
constantly depressed mood, sleep disturbance, intermittent 
fatigue, and feelings of helplessness.  The diagnosis was 
traits of a narcissistic personality.  

A September 2002 VA social work outpatient note noted the 
veteran was suicidal.  The veteran stated that, given an 
opportunity, he wanted to kill other members of the same race 
of the soldiers who abused him in service, and then kill 
himself.  The veteran reported being uncomfortable being in 
the presence of, or watching on television, members of that 
race.

A VA general medical note, dated later in September 2002, 
revealed the veteran reported the abuse by other soldiers 
while in the military, consistent with his March 2002 
stressor statement.  The diagnosis was alcohol dependence, 
and rule out PTSD.

A November 2002 VA psychiatric attending note revealed the 
veteran reported anger resulting from other soldiers' abuse 
while in the military, and felt his alcoholism and mental 
health issues were a result of that experience.  The 
assessment was alcohol dependence, in full remission, and 
depression not otherwise specified, related to the abuse he 
experienced while in service.

A January 2003 VA psychiatric attending note revealed the 
veteran reported insomnia and nightmares.  He repeated his 
history of abuse by other soldiers and his discharge from 
service.  The attending psychiatrist concluded the veteran 
had depression not otherwise specified, with anger and 
unrealistic expectations.

In February 2003, the veteran was awarded Social Security 
disability benefit for disabilities other than PTSD.


An October 2003 private follow-up progress note revealed 
prior diagnoses of major depressive disorder, PTSD, and 
alcohol dependence.  The veteran reported paranoia and 
avoidance of others.  The diagnosis was major depressive 
disorder.

A November 2003 private progress note revealed the veteran 
reported frequent headaches, nightmares, and insomnia.  The 
diagnosis was major depressive disorder, PTSD, and alcohol 
dependence, in partial remission.

A March 2004 letter from the veteran's private psychiatrist 
confirmed the PTSD diagnosis.  The psychiatrist gave, as 
bases for the diagnosis:

. . . numerous traumatic events during 
which time [the veteran] felt the 
threat of death or serious injury.  
These incidents involve feeling 
threatened by fellow soldiers, being 
physically assaulted by them, and 
feeling persecuted and singled out by 
them. . . . which, in my opinion, have 
all contributed to his current symptom 
constellation.

The psychiatrist did not state the specifics of the traumatic 
incidences.

The veteran contends that he currently has PTSD as a direct 
result of those noncombat-related stressors that he alleges 
to have experienced during active duty.  Service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).


In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In this case, no objective evidence exists to establish that 
the veteran "engaged in combat with the enemy" and the 
veteran does not contend otherwise.  See VAOPGCPREC 12-99; 65 
Fed. Reg. 6257 (2000).  The veteran's service personnel 
records show that he was a supply clerk while serving in 
Germany.  There were no references to combat in the service 
personnel records.  The objective documentary evidence did 
not establish that he earned any decorations, medals, badges, 
ribbons, or awards indicative of participation in combat.  
For these reasons, the Board concludes that the veteran did 
not engage in combat with the enemy.  Accordingly, the 
veteran's service records or other corroborative evidence 
must substantiate or verify the veteran's claimed stressors. 

The veteran claimed that his PTSD is linked to stressor 
incidents that occurred in his barracks and at his 
workstation while stationed in Germany.  These accounts are 
unverified because the veteran's service personnel and 
medical records contain no mention of these alleged 
incidents.  These allegations are also anecdotal and, without 
any corroboration by objective documentation or eyewitnesses, 
cannot be accepted as true solely on the veteran's own 
testimony.

For PTSD to be service-connected, the evidence must establish 
that the veteran's diagnosis of PTSD is linked to these 
claimed stressors, and that these alleged stressors actually 
occurred during his military service.  The events the veteran 
has alleged are unverifiable through USACURR.  The veteran 
was asked to submit statements by fellow soldiers or others 
that would serve to verify the events.  The documentary 
evidence of record does not support a finding that any of the 
aforementioned stressor incidents occurred.  

Although the veteran has stated that he saw a psychiatrist 
three times while stationed in Germany, the veteran's service 
medical records do not reflect any treatment by military 
physicians for mental health issues.  Further, the veteran's 
post-service medical treatment records showing PTSD linked to 
his alleged stressors are based entirely on the veteran's own 
accounts of his stressors and not upon any objective medical 
or military record, or upon any personal knowledge by the 
physician that the veteran's stressors had actually occurred 
during his period of active service.  

The sole PTSD diagnosis of record, in November 2003 and 
confirmed by a March 2004 letter, gave vague bases for a PTSD 
diagnosis.  The psychiatrist did not state a basis, other 
than the veteran's narrative of the traumatic events in 
service, on which to rest the opinion.  None of the alleged 
stressors were verified by an objective source prior to the 
examiner giving an opinion, nor is there evidence that the 
examiner reviewed the veteran's claims file.  

In contrast, the veteran has been seen by several different 
VA mental health professionals and physicians; none of them 
diagnosed the veteran with PTSD.  The VA medical records show 
that the veteran revealed to these examiners the same events 
which he described in his March 2002 stressor statement and 
to which the private physician generally refers.  The VA 
mental health professionals and physicians concluded that the 
veteran's diagnosis was not PTSD, but rather major depressive 
disorder, personality disorder not otherwise specified, 
and/or alcohol dependence, in remission.

In conclusion, the competent medical evidence does not 
support a valid diagnosis of PTSD, and therefore, service 
connection for this disorder is not warranted.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


